The plaintiff in error, hereinafter called defendant, was convicted in the district court of Le Flore county on a charge of rape in the second degree and sentenced to serve a term of one year in the state penitentiary.
No notices of appeal upon the court clerk and county attorney appear in the record, nor have any such notices been filed with the clerk of this court, nor was any service of summons in error ever made nor any waiver filed in this court. At the time judgment and sentence was entered, counsel for defendant gave oral notice in open court of his intention to appeal. It has been held many times by this court that, in order to give this court jurisdiction of an attempted appeal, the statutory requirements must be complied with. Shell v. State, 21 Okla. Cr. 130,205 P. 192; Merritt v. State, 35 Okla. Cr. 194, 249 P. 436.
For the reasons assigned, this court does not acquire jurisdiction of the attempted appeal, and the same is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 71